Citation Nr: 0526988	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that increased the evaluation of 
the veteran's PTSD to 50 percent, effective November 14, 
2001.  The veteran perfected a timely appeal of this 
determination to the Board.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD is manifested by frequent nightmares; flashbacks; 
intrusive thoughts; irritability; impaired concentration; a 
danger of hurting others; suicidal ideation; depression; 
chronic sleep impairment; and marked difficulty adapting to 
stressful situations.  In addition, the record contains 
several medical opinions indicating that that the veteran is 
totally disabled and incapable of being employed due to his 
PTSD.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

The veteran contends, in essence, that his PTSD is totally 
disabling and warrants an evaluation in excess of 50 percent.  
In support, he emphasizes that several VA examiners have 
opined that he is permanently and totally disabled due to 
this condition.  In addition, his representative, citing the 
Global Assessment of Functioning (GAF) scores offered by 
various VA examiners, maintains that a higher rating is 
warranted.

In an April 2002 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating 
for this condition under Diagnostic Code 9411, effective 
March 26, 2001.  The veteran filed a Notice of Disagreement 
(NOD) as to the effective date of service connection, and in 
a July 2002 rating decision, the RO granted his appeal, 
awarding an earlier effective date of January 8, 1999, for 
service connection for the condition, with the 30 percent 
evaluation retroactive to that date.

In December 2002, the veteran filed a claim seeking an 
increased rating for this condition.  During the course of 
this appeal, the veteran was afforded formal VA psychiatric 
examinations in January 2003 and December 2004.  Also 
associated with the claims folder are extensive VA outpatient 
treatment records and reports, dated from November 2001 to 
November 2003.

In January 2003, the veteran was formally evaluated by a VA 
psychologist.  During the evaluation, the veteran reported 
that he continued to suffer from significant insomnia and 
that he slept only two to three hours per night.  The veteran 
explained that he was afraid to go to sleep because he had 
frequent nightmares related to his Vietnam experiences.  He 
also complained of having recurrent flashbacks and daily 
intrusive thoughts of Vietnam.  The veteran further stated 
that his memory was increasingly impaired and that he now 
regularly forgot things or became lost.  Based on his 
interview of the veteran and the findings of the mental 
status examination, the examiner diagnosed the veteran as 
having chronic PTSD and estimated that his GAF score was 45.  

VA outpatient treatment records and reports, dated from 
November 2001 to November 2003, repeatedly and consistently 
reflect that various examiners estimated that the veteran's 
GAF scores were consistently estimated to be between 45 and 
48.  Significantly, in November 2001, the veteran's treating 
psychiatrist stated that in his professional opinion, the 
veteran was "completely, totally, and permanently disabled 
and unemployable" due to his PTSD.  In a September 2002 
outpatient assessment, the treating VA psychiatrist 
reaffirmed that the veteran was completely, totally and 
permanently disability as a consequence of his PTSD.

In a November 2003 report, the veteran's treating VA 
psychologist indicated that she had treated the veteran since 
April 2001.  She reported that the veteran was last employed 
in September 2000 and that he suffered from intrusive 
thoughts and flashbacks of his Vietnam experiences.  He was 
also hypervigilant and had problems with "extreme anger," 
which he "controlled" by avoiding people.  The examiner 
observed that the veteran was receiving disability benefits 
from the Social Security Administration (SSA), and she opined 
that he was totally disabled and unemployable due to his 
PTSD.

In December 2004, the veteran was afforded another formal VA 
psychiatric examination.  The examiner noted the history of 
the veteran's PTSD as well as his complaints, which were 
consistent with that noted above.  Following his interview of 
the veteran and the results of the mental status examination, 
the examiner diagnosed him as having PTSD and estimated that 
his GAF score was 53.  Subsequent to offering this 
impression, the examiner stated that the veteran's ability to 
maintain employment was considerably impaired, and pointed 
out that due to his sleep impairment, the veteran appeared 
tired.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71.

The veteran's PTSD is evaluated as 50 percent under 
Diagnostic Code 9411.  Under that code, a 50 percent 
evaluation is warranted when the disorder causes occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

Following a careful review of the evidence, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence shows that the veteran's PTSD most closely 
approximates the criteria for a total schedular rating.  In 
reaching this determination, in its role as fact finder, the 
Board finds the November 2001, September 2002 and November 
2003 reports, which were prepared by the veteran's treating 
VA psychiatrist and psychologist, to be most probative 
regarding the overall nature, extent and severity of his 
service-connected psychiatric disability.  In each of these 
reports, the examiners opined that due to his PTSD, the 
veteran was totally and permanently disabled, and thus 
unemployable.  The Board observes that because these 
examiners have evaluated the veteran on a regular basis, they 
are in the best position to assess his overall condition.  
Further, these assessments are consistent with those offered 
by the various outpatient VA examiners, who since 2001 have 
estimated that the veteran's GAF score was between 45 and 48.  
Moreover, the psychologist who performed the January 2003 VA 
psychiatric examination; he assigned a GAF score of 45.  

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 45 reflects serious 
symptoms of psychiatric disability, such as suicidal ideation 
or serious impairment of social and occupational functioning, 
and specifically reflects an inability to maintain 
employment.  The only piece of evidence that does not support 
this finding is the assessment offered by the examiner who 
performed the December 2004 VA psychiatric examination.  The 
Board finds, however, that the preponderance of the evidence 
overwhelmingly shows that the veteran has severe psychiatric 
impairment and is unable to work due to his PTSD.  As such, 
entitlement to a 100 percent rating under Diagnostic Code 
9411 has been shown.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent (schedular) rating for PTSD 
is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


